DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 02/28/2022 have been considered and entered.  Claims 1-6 have been canceled and claims 7-13 have been newly submitted.  Therefore, claims 7-13 are now pending in the present application.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donn Harms on 03/11/2022.
Claims 7 and 10 of the application has been amended as follows: 
7. (Currently Amended) A vehicle shock absorber comprising: a body having a first end and a second end opposite said first end;
an interior cavity running axially within said body in between an opening at said first end and said second end;
a bump shaft in a sealed engagement with said interior cavity, said bump shaft having an extending portion projecting a distance away from said opening to a first end thereof, 
said bump shaft having a second end positioned within said interior cavity; 
said bump shaft having a passage therethrough running coaxial to said interior cavity;

a primary shaft having a first end opposite a second end; 
said primary shaft in a translating engagement within said passage; 
a valved seal located at said second end of said primary shaft, said valved seal being in a sealed engagement thereof with a wall surface of said interior cavity; 
said interior cavity in-between said valved seal and said second end of said body defining a compression chamber; 
said interior cavity in-between said valved seal and said second end of said bump shaft defining a rebound chamber; 
said compression chamber and said rebound chamber both having fluid therein; 
a secondary reservoir having a first end and a second end and having an axial chamber therein; 
said axial chamber having a translating dividing piston in sealed engagement therein; 
a first portion of said axial chamber between said first end of said secondary reservoir and said dividing piston defining a fluid chamber; 
said fluid chamber being filled with said fluid;
a second portion of said axial chamber positioned between said dividing piston and said second end of said secondary reservoir defining a gas cavity;
said gas cavity filled with gas;
a passage communicating between said compression chamber and said fluid chamber; 
a translation of said primary shaft for a first distance toward said second end of said body communicating a first volume of said fluid within said compression chamber into said fluid chamber; 
communication of said first volume of said fluid to said fluid chamber generating a first force upon said dividing piston to translate it toward said second end of said secondary reservoir to cause a first increase in gas pressure of said gas within said gas cavity; 

a contact of said member against said first end of said bump shaft during a secondary portion of said translation of said primary shaft toward said second end of said body, translating said bump shaft in a first direction toward said second end of said body; 
said translation of said bump shaft in said first direction communicating a second volume of said fluid through said passage into said fluid chamber; 
communication of said second volume of said fluid to said fluid chamber generating a secondary force upon said dividing piston to translate it toward said second end of said secondary reservoir, thereby causing a secondary increase in said gas pressure of said gas within said gas cavity; 
said first increase in gas pressure imparting a first biasing force to said piston to translate it toward said first end of said secondary reservoir and thereby force said first volume of said fluid to return to said compression chamber; 


said secondary increase imparting a second piston force against said fluid within said fluid chamber to force said first volume of said fluid to return to said compression chamber; and
said secondary increase in gas pressure imparting a secondary biasing force to said piston to translate it toward said first end of said secondary reservoir to thereby force said first volume of said fluid to return to said compression chamber. 



a body having a first end and a second end opposite said first end; 
an interior cavity running axially within said body from an opening at said first end to said second end; 
a bump shaft in a sealed engagement with said interior cavity; 
said bump shaft having an extending portion projecting a distance away from said opening to a first end thereof, 
said bump shaft having a second end positioned within said interior cavity; 
said bump shaft having a passage therethrough running coaxial to said interior cavity;
said bump shaft being translatable within said interior cavity; 
a primary shaft having a first end opposite a second end; 
said primary shaft in a translating engagement within said passage; 
a valved seal located at said second end of said primary shaft; 
said interior cavity in-between said valved seal and said second end of said body defining a compression chamber; 
said interior cavity in-between said valved seal and said second end of said bump shaft defining a rebound chamber; 
said compression chamber and said rebound chamber both having fluid therein; 
communication of said fluid from said compression chamber through said valved seal during a first portion of translation of said primary shaft in a first direction toward said second end of said interior cavity, imparting a first dampening force to resist such translation in said first direction; 
a member engaged to said primary shaft at a position thereon in-between said opening and said first end of said primary shaft; 
a contact of said member against said first end of said bump shaft during a secondary portion of said translation of said primary shaft toward said second end of said body, imparting a and
contact of said second end of said bump shaft with said fluid in said rebound chamber during said translation of said bump shaft in said first direction, generating a second dampening force to resist said translation of said primary shaft in said first direction which is communicated to said primary shaft during said contact of said member against said first end of said bump shaft, whereby over travel of said primary shaft is prevented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the closest prior art of Holman et al. discloses a vehicle shock absorber (figs. 1-3) comprising: a body (4), an interior cavity (12, 38), a bump shaft (26) having a passage therethrough running coaxial to the interior cavity, a primary shaft (20) in a translating engagement through the passage, a valved seal (8) located at the second end of the primary shaft (20), a compression chamber (12), a rebound chamber (38), a secondary reservoir (6) having a first end, a second end and an axial chamber (14) having a dividing piston (10), a second portion of the axial chamber or a gas cavity (46), and a passage (16) communicating between the compression chamber (12) and the fluid chamber (14), wherein, a translation of the primary shaft toward the second end of the body communicating a first volume of the fluid within the compression chamber through the passage into the fluid chamber (note fig. 3), wherein, communication of the first volume of the fluid to the fluid chamber generating a first force to translate the dividing piston toward the second end of the fluid reservoir to thereby cause a first increase in gas pressure in the gas within the gas cavity (note fig. 3), and whereby the first increase in pressure in the gas biases the dividing piston toward the first end of the secondary reservoir and impart a piston force to the fluid within the fluid chamber to thereby force the first volume of the fluid to return to the compression chamber (note col. 3, line 21 to col. 4, line 26).

Prior art of Holman et al. fails to disclose or suggest these limitations recited in independent claim 7.  Therefore, independent claim 7 is allowable.  Claims 8 and 9 depend directly or indirectly on claim 7 accordingly and are therefore also allowable. 

Regarding claim 10, the closest prior art of Holman et al. discloses a vehicle shock absorber (figs. 1-3) comprising: a body (4), an interior cavity (12, 38), a bump shaft (26) having a passage therethrough running coaxial to the interior cavity, a primary shaft (20) in a translating engagement through the passage, a valved seal (8) located at the second end of the primary shaft (20), a compression chamber (12), a rebound chamber (38), a secondary reservoir (6) having a first end, a second end and an axial chamber (14) having a dividing piston (10), a second portion of the axial chamber or a gas cavity (46), and a passage (16) communicating between the compression chamber (12) and the fluid chamber (14).

Prior art of Holman et al. fails to disclose or suggest these limitations recited in independent claim 10.  Therefore, independent claim 10 is allowable.  Claims 11-13 depend directly or indirectly on claim 10 accordingly and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657